El Juez Asociado Sr. Hutchison
emitió la opinión del tribunal.
El acusado y apelante fué declarado culpable por un de-lito de violación a virtud de una acusación en la cual se ale-gaba que “el citado Pedro Cortés, en época anterior a la presentación de esta acusación, o sea, allá por el mes de mayo de 1914, en Aguadilla, que forma parte del distrito judicial ,del mismo nombre, ilegal y voluntariamente, tuvo contacto carnal con la niña menor de catorce años de edad Julia Cruz.”
*209Al empezar el juicio presentó el acusado una moción soli-citando el sobreseimiento y archivo de la causa, por el fun-damento de no imputarse ningún delito en la acusación, por la razón, entre otras de muy poca importancia para ser dis-cutidas seriamente, de que en la referida acusación no se alega que la presunta perjudicada no es la esposa del acu-sado. ' Esta moción fué declarada sin lugar, contra cuya reso-lución fué tomada excepción y se alega que fué errónea la acción tomada por la corte en cuanto al particular.
El artículo 255 del Código Penal es en parte como sigue:
“Se comete violación, yaciendo con una mujer que no fuera la propia, en cualquiera de los casos siguientes:
“1. Si la mujer fuere menor de-catorce años.”
*******
La única cuestión que así fué promovida que hay nece-sidad de considerar es si el párrafo “yaciendo con una'mujer que no fuere la propia, ’ ’ comprendido en la definición del estatuto a que acabamos- de hacer referencia, constituye un. ejemento esencial del delito y debe, por tanto, ser alegado en la acusación para que pueda imputarse en ella un delito prima facie, o si la ley solamente reserva al acusado su dere-cho, de acuerdo con la ley común, a establecer el estado matrimonial como materia de defensa, y al hacerlo así establece únicamente una excepción, que si bien está incorporada en la definición del estatuto no es necesario presentar por ade-lantado mediante una alegación por parte del Fiscal negando dicho estado.
Aunque ésta es la más importante, sino la cuestión vital envuelta en esta apelación, el apelante, como frecuentemente sucede, levanta simplemente la cuestión y sin hacer citas de autoridades ni argumentar el punto, deja enteramente confiada su investigación al tribunal. El Fiscal en su con-testación llama incidentalmente la atención hacia el hecho de hallarse dividida la jurisprudencia, nos cita la obra Cyc. tomo 33, página 1440 en apoyo de su escueta manifestación de que el peso de las autoridades sostiene la resolución de *210la corte inferior y haciendo enteramente caso omiso de los casos de Texas y Oklahoma mencionados en la nota, hace referencia al único caso de California que allí se cita, el de People v. Estrada, 53 Cal. 600, qne es un caso de ataque para cometer violación, el que claramente se distingue por “no ser de aplicación a una acusación en que se alega un delito de violación” en el caso de People v. Miles, 101 Pac. 527, y en otros más.
Es, además, una curiosa coincidencia que a pesar del sor-prendente ejemplo que presentan los casos que han sido re-sueltos con respecto a la gran dificultad con que a veces se tropieza al aplicar a las circunstancias peculiares de un caso en particular un principio elemental de procedimiento criminal que es enteramente claro, ningún tratadista auto-rizado parece haber aprovechado la clara oportunidad que de tal modo se ha presentado para el esclarecimiento filosó-fico de una cuestión que es algo dudosa y muy interesante.
Así, pues, Wharton resuelve prontamente el principio general envuelto, agrupando sencillamente algunos casos para aclarar su definición del delito en la nota final titu-lada “No es necesario negar las excepciones de un estatuto a menos que sea tal la excepción que el hecho de tener que negarla sea parte esencial de la definición o reseña del delito imputado.” 1 Ley Criminal, sec. 14, página 19. Además, en la página 921 de dicho tomo, sección 728, expresa el mismo tratadista que “debe probarse la inexistencia del matrimo-nio entre la perjudicada y el acusado,” y aunque al discutir los requisitos de una acusación por una tentativa, en la pá-gina 302, see. 231, indica que “es un principio conocido de procedimiento criminal que cuando un acto sólo es procesa-ble bajo ciertas condiciones dichas condiciones deben expre-sarse en la acusación,” y si bien el lenguaje usado en la pá-gina 938, sección 737, a saber: (la bastardilla es nuestra) “de acuerdo con el estatuto, a falta de un precepto qne lo requiera no es necesario alegar en la acusación que la mujer violada no era la esposa del acusado,” parece ser algo vaga-*211mente previsor, la única cita que se liace, sin embargo, es la de la “see. 740 que viene después.” Siguiendo lo que aquí se indica no solamente encontramos poca ayuda en el párrafo a que de tal modo se ha hecho referencia, sino que en la sec-ción siguiente nos tropezamos abiertamente con la amplia e ilimitada afirmación de que “en una acusación por violación no es necesario alegar que la mujer perjudicada no era la esposa del acusado,” donde se citan por completo todos aque-llos casos que tienden a apoyar el texto, pero ninguno de los que están en contra.
De igual modo Bishop en su obra sobre Delitos Estatuto-rios, en la página 410, tercera edición, sección 481, discute con la corte de Ohio sobre una cuestión que es algo semejante, que proviene de un estatuto de Ohio algo singular, y por virtud del sólido principio que fué correctamente aplicado a los hechos allí envueltos, llega a la muy lógica conclusión de que “cuando la mujer no es la ‘hija o hermana,’ este hecho es simplemente materia de defensa contra el delito mayor.” “Y,” agrega justamente que “es un principio de procedimiento criminal que lo que es materia de defensa, aunque esté comprendido en el estatuto, no tiene que ser negado en la acusación que se formule'con arreglo al mismo.” Pero no se menciona la cuestión que ahora consideramos. Además, al citar la expresión que es algo vaga, pero que es de importancia en ciertas opiniones emitidas por las más altas cortes de los Estados cuyo Código Penal contiene un párrafo semejante al que ahora se considera, pero sin hacer citas de estos casos, llama la atención en la página 283, seo. 326, tomo 1, “Nuevo Enjuiciamiento Criminal,” hacia el hecho de que “de vez en cuando nos encontramos en las opiniones de los jueces con semejante lenguaje como el de que ‘si todos los hechos alegados en una acusación pueden ser ciertos y no constituir sin embargo ningún delito, la acusación es insuficiente,’ ” Y el comentario que hace es el siguiente: “Para que sea correcta esta expresión debe ser interpretada en el sentido de que significa que la acu-*212sación es insuficiente cuando todos los fieclios que en ella se imputan, de ser verdaderos, en conjunto no constituyen un delito prima facie. En ningún otro sentido lia sido sos-tenida la doctrina contenida en esta cita por ninguna ver-dadera resolución de algún juez.”
También diclia eminente autoridad en la página 1883, tomo 3°., de la obra citada últimamente, sección 956, expresa lo siguiente: “Un hombre no puede cometer violación con su esposa, a menos que sea como autor en segundo grado, a pesar de lo cual no es necesario negar en la acusación el matrimonio entre el acusado y la mujer perjudicada.” En esta página solamente se menciona un caso en contra, el de People v. Everett, 101 Pac. 528, y se citan en apoyo» del texto los casos de Belcher v. State (Apelaciones Criminales de Texas, 1898), 44 S. W. 519, y Parker v. Territory, 9 Oklahoma, 109, 59 Pac. 9. En el caso de Belclier la corte de Texas se expresó como sigue (la bastardilla es nuestra):
‘‘No existe nada en la moción del apelante para que se suspenda la sentencia que, se base en el becbo de no imputarse en la acusación que la perjudicada no era la esposa del apelante. Esto, de acuerdo con el estatuto es aplicable solamente a dos clases de personas con las cuales puede cometerse violación. Uno es la violación de una mujer que tiene tan enfermas sus .facultades mentales al cometerse el delito, que carece de voluntad para oponerse al acto carnal; y el otro es el contacto carnal con una mujer menor de quince años. En todos esos casos requiere el estatuto que la acusación contenga la alegación de que tal persona no es la esposa del acusado. No entendemos que esto sea aplicable a un cargó corriente de violación mediante violen-cia, amenazas, o engaño con una mujer que tiene edad para con-sentir. ’ ’
Esa parte del estatuto de Texas que es pertinente a la cuestión que aquí se discute ha sido expresada y la inter-pretación invariable que le han dado las» cortes de Texas aparece.bien explicada en el caso de Rice v. State, 38 S. W. 801. En el caso de Parker, la Corte Suprema de Oklahoma, de acuerdo con un estatuto idéntico al nuestro en lo que *213respecta a la parte que aliora se considera, resolvió en una razonada opinión, de la que se cita el sumario, que: “Una acusación por el delito de violación según el estatuto de Oklahoma debe contener la alegación de que la mujer con quien se cometió el delito no era la esposa de la persona acusada del delito.” Estos casos, sin embargo, no son aprobados, distinguidos ni comentados, en el mismo o en otra parte, y ni siquiera se mencionan las numerosas y bien razona-das decisiones dictadas en igual sentido por las cortes de apelación de los Estados en que aparece nuestra propia defi-nición u otra definición estatutoria parecida.
La dificultad que hay en cualquier tentativa de acuerdo con la definición de nuestro propio código para ajustarse a la regla de la ley común según ha sido expuesta por Wharton y Bishop aparece bien demostrada por el penoso esfuerzo hecho por la Corte Suprema de Montana en el caso de State v. Williams, 23 Pac. 335. Por otra parte, la teoría que sos-tiene que la excepción hecha en el estatuto es un elemento esencial del delito más bien que una materia de defensa, puede crear algún inconveniente, es un hecho que ha sido sugerido en el caso de Ex parte Kantrowitz, 140 Pac. 1078. Sin embargo, la incompatibilidad que existe, si es tal incom-patibilidad, parece ser únicamente un poco -más anómala que la sugerida por la semejante sino igualmente paradójica pro-posición de la' ley común como ha sido indicado por Bishop, supra. Véase también a Clark y Marshall, Law of Crimes, página 422, sección 300.
Además, aunque en el texto citado últimamente se ex-presa por ejemplo que “se dice ordinariamente que un hombre que tiene contacto carnal con su esposa sin su consen-timiento no es culpable de violación por no ser ilegal el con-tacto,” sin embargo, “la mejor teoría es que por el matri-monio la mujer presta su consentimiento al contacto con su marido, consentimiento que no puede retirar, pero no con-siente a tener dicho contacto con otra persona, de donde resulta que es una cuestión de consentimiento más bien que *214de la ilegalidad del contacto. 1 Hale P. C. 629.” 33 Cyc. 1419, nota. Y el criterio a que se lia becho referencia parece obviar la dificultad de modo tan eficaz según el estatuto como en la ley común.
Si es éste el criterio más correcto de la doctrina de la ley común, entonces al tratar de justificarla por el funda-mento algo más digno de ser tomado en consideración de existir una especie de impedimento injustificado debido al consentimiento prestado irrevocablemente al contraerse el matrimonio, tal criterio destruye prácticamente todas aque-llas cualidades distintivas que puedan servir de disculpa, y por consiguiente de defensa que liayan podido caracteri-zar la exención de un marido de responsabilidad criminal de acuerdo con la ley común, por razón de un derecho personal técnico que proviene de su estado civil, y claramente revela la verdadera naturaleza y carácter intrínseco de la excepción estatutoria que no afecta como la impotencia a la “capa-cidad del ofensor para cometer el delito,” sino que más bien como la edad o condición mental de la víctima que no ofrece resistencia, a la “capacidad de la persona con quien se co-mete el delito,” por comprender no tanto el injustificado derecho del marido según la ley común a obligar a la esposa que opone resistencia a sus importunas caricias, como la cuestión de consentimiento en la relación que tiene con la esencia misma del delito, tanto de acuerdo con la ley común como con el estatuto, — por constituir no una mera excepción que sirva de disculpa a un crimen generalissimnm, sino una verdadera restricción en el alcance del delito, restringiendo su efecto a una clase determinada de personas, e imponiendo a éste ciertas determinadas condiciones. Código Penal, ar-tículo 257. 1 Wharton, Ley Criminal, artículo 175, página 219 y siguientes; artículo 180, página 222 y siguientes; ar-tículo 696, p. 869; artículo 698, página 893; Wharton, Pro-cedimiento y Práctica Criminal (edición novena), artículo 241, pág. 167.
El principio general por el cual debemos guiarnos ha sido *215brevemente expresado por Bishop en el'tomo 2 de sn “Nuevo Procedimiento Criminal, Capítulo XXXVIII”: Los requisi-tos esenciales de la acusación, secciones 513 (párrafos 1 y 5), 513a., 519; Capítulo XL, Métodos especiales respecto a las acusaciones fundadas en el estatuto, sección 593, — párrafo III, la regla que sigue las palabras del estatuto, secciones 612, 614, — párrafo V: “Qué debe negarse en la acusación y en qué forma,” página 491, sección 631 y siguientes. Y aunque es bastante raro que basta en este caso, entre los copiosos ejemplos de la regla no se hace mención en abso-luto del precepto estatutorio que ahora se considera y que es común a varios Estados, por presentar un ejemplo ya de un elemento negativo o de una simple materia de defensa incorporada en la definición que del mismo ha dado la legis-latura, — sin embargo, la única conclusión lógica parece sel-la de que nuestra Legislatura, al incorporar de modo tan inseparable en su definición del delito de violación la lla-mada excepción de la ley común, trató e hizo que la misma fuera parte esencial del delito para ser alegada y probada al igual que cualquier otro elemento. Véase también a Clark, Procedimiento Criminal, Capítulo VIII, see. 98, especialmente el párrafo /, páginas 257, 270, y siguientes: y a Joyce, sobre acusaciones, see. 390, páginas 452 y siguientes.
Y nos atrevemos a sugerir que la confusión que parece oscurecer la mente de algunas de nuestras cortes puede evi-tarse en gran parte teniendo muy presente el hecho de que mucho de lo que tan a menudo se habla tanto en los libros de texto como en los casos publicados, como violación según la ley común, es meramente violación con arreglo al estatuto, como ha sido definido por las más antiguas disposiciones legislativas de Inglaterra y aceptadas como con fuerza de ley común por las cortes de este país junto con la ley común propia. 2 Bishop, Nueva Ley Criminal, (8a. ed.) p. 640, ar-tículos 1108 y siguientes; Bishop sobre Delitos Estatuto-rios (3a. Ecb), página 409, secciones 478 y siguientes. El estado marital era, desde luego, materia de defensa bajo los *216primitivos estatutos ingleses que según su faz no tomaban en cuenta tal excepción como precisamente se considera en aquellos Estados de la Unión cuyas legislaturas lian seguido la misma forma de legislar. No vemos que liaya razón para dudar que si las primitivas leyes inglesas Rabian incorpo-rado expresamente en su parte dispositiva una excepción tal como la que se encuentra en las leyes de California, Arizona, Montana, Oklahoma y Texas, estas últimas en cuanto a las mujeres menores de edad solamente, entonces las cortes in-glesas hubieran resuelto, como lo hacen las cortes de estos Estados, menos Montana, que la acusación o denuncia debe alegar y el gobierno probar tal elemento negativo del delito.
Sea eso como fuere, creemos que la aplicación correcta y de acuerdo con el sentido común del principio fundamental de procedimiento que está envuelto, así como la mayo-ría de los casos resueltos y que son directamente aplicables sostienen enteramente nuestra conclusión, de que según la definición del delito de violación contenida en nuestro Có-digo Penal, debe alegarse-en la acusación, por lo menos en substancia, que el acto imputado fué “realizado con una mujer que no era la esposa del delincuente.” Rice v. State, 38 S. W. 801; Bice v. State, 38 S. W. 803; Edwards v. State, 39 S. W. 368; Dudley v. State, 40 S. W. 269; Caidenas v. State, 40 S. W. 980; Parker v. Territory, 59 Pac. 9; People v. Miles, 101 Pac. 525; People v. Everett, 101 Pac. 528; Lenord v. State, 137 Pac. 412; Cutler v. State, 138 Pac. 1048.
Peru el Fiscal insiste en que la objeción fué renunciada por el hecho de contestar la acusación en primer término, y por tanto que dicha objeción fué presentada demasiado tarde; y para sostener este criterio cita el caso de Rex v. Wright, 11 Can. Cr. Cas, 221, 39 Nova Scotia 103, en el que “se declara que si era. necesaria tal alegación, su omisión pudo haber sido subsanada de acuerdo con el estatuto me-diante enmienda y que el defecto fué renunciado desde el momento en que no se objetó antes de contestar a la acu-*217sación.” No lia sido sometido a nuestra consideración el estatuto a que se refiere la corte inglesa por el que se autoriza tal enmienda, pero la regla parece ser distinta en California según las prescripciones de un Código de Enjuiciamiento Criminal del cual el nuestro es una copia substancial. People v. Nelson, 58 Cal. 104; People v. Ross, 103 Cal. 425; People v. Smith, 103 Cal. 563; People v. Ellenwood, 119 Cal. 166; People v. Weber, 133 Cal. 623. Y si, como ya liemos resuelto precisamente, la inexistencia del matrimonio entre el acusado y la mujer perjudicada es, de acuerdo con nues-tro estatuto, un elemento esencial del delito, entonces esta alegación del Fiscal es claramente insostenible indiscutible-mente, según los sanos principios generales. 1 Bishop, Nuevo Enjuiciamiento Criminal, see. 123, párrafo 3, página 92.
TJua cuestión algo menos frívola es la que aparece en la referencia que se liace a cierto grado de incompatibilidad superficial que se dice existir entre los preceptos del artículo 225 del Código Penal, supra, y los de los artículos 7.30 y 131 del Código Civil, los cuales, en tanto son pertinentes, dicen lo siguiente:
“Artículo 130. — Los requisitos necesarios para contraer matri-monio son:
‘ ‘ 1. Capacidad legal de los contratantes.
“2. Consentimiento de las partes contratantes.
“3. Autorización y celebración de un contrato matrimonial me-diante las formas y solemnidades prescritas por la ley.
“Artículo 131.' — Son incapaces para contraer matrimonio:
********
“3. Los varones menores de diez y ocho años y las mujeres meno-res de diez y seis años. Se tendrá, no obstante, por revalidado ipso fado y sin necesidad de declaración expresa, el matrimonio contraído por menores de dicha edad, si un día después de haber llegado a la pubertad legal, hubiesen vivido juntos sin haber reclamado en juicio contra su validez las personas que legalmente les representen, o si la mujer hubiese concebido antes de la pubertad legal o de haberse entablado la reclamación.”
Quizás no sea enteramente lógico el expresar que un acu-*218sado estará exento de toda responsabilidad criminal por ra-zón de un matrimonio que es nulo, o anulable, contraído con la perjudicada que no puede prestar más consentimiento al así llamado matrimonio, que el consentimiento que pueda dar para un acto de contacto carnal, sin llenar la formali-dad de una ceremonia. Sin embargo, como liemos visto, el estatuto de Texas exige que el Gobierno niegue la existencia del estado matrimonial en los casos de mujeres menores de edad únicamente, y deja esto para ser alegado y probado por el acusado en otros casos. Y aun cuando un matrimonio contraído con una mujer menor de diez y seis años fuera absolutamente nulo.y sin ningún valor, tanto como contrato y como un estado civil, lo que claramente no es la intención del párrafo 3 del artículo .131, supra., de allí no se desprende necesariamente que deba considerarse como igualmente inexis-tente, cuando tal inexistencia ha de ser alegada y probada por el Estado como un elemento del delito. La incompati-bilidad que existe entre la doctrina del Código Penal y la del Código Civil es, por tanto, más bien aparente que real.
En la preparación de nuestro código la Legislatura Insular pudo haber dejado toda la cuestión según era en la ley común o pudo haber eliminado completamente del caso de mujeres menores de edad toda cuestión posible en lo que respecta a la relación matrimonial; o, en su sabiduría, pudo haber borrado completamente el último vestigio de la bár-bara teoría que, sin seria oposición, aún sobrevive, a manera de momia sagrada de la institución matrimonial de la ley común; pero, en vez de esto, eligió adoptar la definición do!, crimen en California, y nuestro deber es aplicar la ley como ella aparece y no tratar de anularla por interpretación o amoldarla a nuestras ideas preconcebidas de lo que esa ley debería ser.
No existiendo ninguna verdadera imposibilidad o incom-patibilidad en reconocer como suficiente para hacer desa-parecer el aspecto criminal que tiene el contacto carnal con una mujer menor de edad, el matrimonio entre las partes, *219que por lo demás es nulo o hasta inexistente, y reconociendo la plena facultad que tiene la legislatura para decretar la ley en su actual forma, es suficiente contestación al argu-mento del Fiscal, que a la luz de los preceptos del Código Civil, supra, la alegación que se hace en la acusación res-pecto a la edad de la supuesta perjudicada constituye en sus-tancia una negación de cualquier posible relación matrimonial, pero decir que la teoría de tal modo sugerida de ser llevada a su conclusión lógica, sencilla e inevitablemente ex-cluye de la definición que da el estatuto del delito de viola-ción, las palabras “que no fuere la propia” en todos los casos en que la edad para consentir es un elemento. En otras palabras, si el matrimonio con una muchacha menor de edad es de tal modo nulo que no puede afectar a la res-ponsabilidad criminal del marido cuando se le acusa de vio-lación consistiendo únicamente en el contacto sexual con su esposa menor de edad, que puede ser una mujer completa-mente desarrollada en todo menos en edad, entonces las pala-bras citadas últimamente son meramente superfinas y no es necesario’ negarlas en absoluto en la acusación, habiendo la legislatura ejecutado una cosa vana e inútil al determinar sin restricción o limitación alguna y en lenguaje que es dema-siado claro para ser susceptible de interpretación, el caso de una mujer menor de edad como la primera de las circuns-tancias bajo las cuales “yaciendo con una mujer que no fuere la propia” se-convierte en un delito de violación. Pero por los términos expresos del mismo artículo del Código Civil en el cual basa el Gobierno todo su argumento, si como con-secuencia de otros actos parecidos la supuesta perjudicada realmente ha concebido con anterioridad a la fecha de la comisión del acto que se imputa como delito, entonces, de-jando a un lado "la cuestión de su edad, ella ha quedado con-vertida ipso facto en esposa del acusado, de lo que parece deducirse que la mera alegación de que es o era en la fecha expresada en la acusación menor de catorce años no puede decirse por cualquier esfuerzo de imaginación que comprende *220el caso. Es cierto, ‘.‘que no es necesario que exista una alegación expresa de una materia que aparece por deduc-ción necesaria de lo que lia sido expresado.” “Joyce, sobre Acusaciones,” see. 273, p. 293. Sin embargo, “es una regia general que la omisión de una alegación directa, positiva y esencial, en la descripción de la substancia, naturaleza o forma del delito, no puede quedar subsanada por ningún intento, argumento o deducción.” Idem, see. 246, p. 266 y siguientes. Y aunque “una alegación negativa no tiene que ser tan particular o tan ajustada a las palabras del estatuto como debe serlo una afirmativa, sino que cualquier negativa en térmi-nos generales, que comprenda toda la parte sustancial de la cuestión, será suficiente ® * *” sin embargo, “es nece-sario que comprenda toda la excepción cuando se requiera la alegación negativa; en otras palabras, debe ser tan amplia cómo la excepción, aunque en términos generales.” 2 Bisliop, Nuevo Enjuiciamiento Criminal, see. 641, p. 501.
Además, no consta que la teoría del Fiscal respecto a la suficiencia de la alegación neg-ativa por deducción de las palabras contenidas en la acusación fuera la teoría por vir-tud de la cual se juzgó el caso. Por el contrario, el juez instruyó al jurado acerca de este punto en la forma siguiente:
“ * * * tampoco es necesario dentro de la ley que se pruebe que la presunta perjudicada no es la mujer propia del acusado; la jurisprudencia es unánime, particularmente la doctrina del Tribunal Supremo de California al establecer que no es necesario ni esencial el alegarlo en un acta de acusación porque se presume que toda mujer es soltera mientras no se demuestre lo contrario. El jurado verá si se ha presentado alguna prueba que impugne esta acusación en este sentido; la defensa no ha presentado ninguna por parte del acu-sado, de manera que esta presunción de que la presunta ofendida es una mujer soltera se mantiene.”
El acusado tenía derecho no solamente a que se hiciera una alegación positiva negando la existencia del matrimo-nio sino también a que el jurado considerara la suficiencia de la prueba en cuanto al particular mediante la debida ius-*221tracción de la corte. Y no es bastante con decir que la prueba demuestra claramente la inexistencia de tal estado. Esa es una cuestión de liecho que lia de ser resuelta por el jurado y no por este tribunal en apelación.
No queremos que se entienda que estamos resolviendo nada que no sea precisamente la cuestión que aquí se ven-tila. Problemas semejantes serán resueltos a medida que se presenten. Una acusación en la que se alega que el delito fué cometido con una niña de ocho años, por ejemplo, tal vez si negaría suficientemente la excepción estatutoria en cuanto a éste aunque no emitimos parecer alguno. Es muelio más fácil seguir simplemente el lenguaje del estatuto que tratar de sustituirlo por otro equivalente que sea dudoso, que no parece existir ninguna excusa para que pueda haber dudas en los casos sucesivos. Solamente declaramos que los hechos expresados en la acusación que ha sido sometida a nuestra consideración no constituyen delito, que el defecto es fatal y que no se renunció a la cuestión al formularse la alegación de no culpable.
No estimamos necesario discutir los demás errores que han sido alegados.
La sentencia condenatoria debe ser revocada.

Revolcada la sentencia apelada sin perjuicio de procedimientos ulteriores q%t,e puedan seguirse de amerdo con la ley.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey disintieron.